UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 02-4274
RORY LEGON GOODLETT,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
         for the District of South Carolina, at Greenville.
               Margaret B. Seymour, District Judge.
                            (CR-01-639)

                  Submitted: September 19, 2002

                      Decided: October 1, 2002

   Before WILKINS, LUTTIG, and TRAXLER, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Thomas G. Nessler, Jr., Greenville, South Carolina, for Appellant.
Isaac Louis Johnson, Jr., OFFICE OF THE UNITED STATES
ATTORNEY, Greenville, South Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                     UNITED STATES v. GOODLETT
                              OPINION

PER CURIAM:

   Rory Legon Goodlett pled guilty to bank robbery, 18 U.S.C.
§§ 2113(a), 2 (2000), and was sentenced to a term of 180 months
imprisonment, to be followed by three years supervised release, and
ordered to pay $385.50 in restitution. Goodlett’s attorney has filed a
brief pursuant to Anders v. California, 386 U.S. 738 (1967), raising
as potentially meritorious issues the district court’s decision to sen-
tence Goodlett as a career offender and its refusal to depart downward
for substantial assistance without a government motion, but asserting
that in his view there are no meritious issues for appeal. Goodlett has
filed a pro se supplemental brief raising three additional issues and
requesting leave to supplement the record. We grant Goodlett’s
motion to supplement and affirm.

   We find first that the district court properly sentenced Goodlett as
a career offender. U.S. Sentencing Guidelines Manual § 4B1.1 (2001).
Goodlett had prior convictions for numerous instances of burglary
and one conviction for housebreaking. He was sentenced for all these
offenses on the same day in 1989. Goodlett argued at sentencing that
the cases were related and should be treated as one prior offense. See
USSG § 4A1.2, comment. (n.3). However, Goodlett was arrested for
the burglaries before he committed the housebreaking. Because of this
intervening arrest, the district court was required to consider the bur-
glaries and the housebreaking as separate offenses. Id. We also find
no error in the district court’s decision not to depart under USSG
§ 5K1.1 because a government motion for such a departure is
required. Wade v. United States, 504 U.S. 181, 185 (1992). The court
found no evidence that the government’s failure to move for a depar-
ture was based on an unconstitutional motive or unrelated to a legiti-
mate government end and thus had no basis for further inquiry. Id. at
186.

   In his pro se supplemental brief, Goodlett again contests his career
offender sentence and further contends that the district court lacked
authority to sentence him as a career offender because the government
failed to give timely notice, under 18 U.S.C. § 851 (2000), that it
would seek an enhanced sentence. However, this notice requirement
                      UNITED STATES v. GOODLETT                        3
applies only to statutory sentence enhancements, not enhancements
under the guidelines. United States v. Foster, 68 F.3d 86, 89 (4th Cir.
1995). Last, Goodlett maintains that the failure to include his prior
convictions in the indictment as elements of the offense violated due
process. He acknowledges that his position is in conflict with
Apprendi v. New Jersey, 530 U.S. 466, 490 (2000). We find no error
in this respect.

   Pursuant to Anders, this court has reviewed the record for revers-
ible error and found none. We therefore affirm the conviction and
sentence. This court requires that counsel inform his client, in writing,
of his right to petition the Supreme Court of the United States for fur-
ther review. If the client requests that a petition be filed, but counsel
believes that such a petition would be frivolous, then counsel may
move this court for leave to withdraw from representation. Counsel’s
motion must state that a copy thereof was served on the client. We
dispense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court and argu-
ment would not aid the decisional process.

                                                            AFFIRMED